Citation Nr: 1426723	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1970 and from November 2001 to September 2002.  He also had service in the Army National Guard, the United States Army Reserve, and the United States Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The Board remanded the claims currently on appeal in June 2011.  The case has since been returned for appellate review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, in June 2011, the Board granted service connection for bilateral hearing loss, and in November 2012, the Appeals Management Center (AMC) granted service connection for tinnitus.  Therefore, these issues no longer remain on appeal.

The Veteran's appeal also originally included the issues of entitlement to service connection for rosacea, chronic bronchitis, a bilateral hip disorder, arthritis of the bilateral hands, hypertension, arthritis of the knees, gastroesophageal reflux disease, memory loss, and body fatigue/pain.  However, the Veteran did not submit a substantive appeal for those particular issues following the issuance of the          April 2009 statement of the case.  In fact, his May 2009 VA Form 9               indicated that he was only appealing the issues of entitlement to service connection for bilateral hearing loss, sleep apnea, gout, and tinnitus.  Accordingly, the above-referenced claims for entitlement to service connection for rosacea, chronic bronchitis, a bilateral hip disorder, arthritis of the bilateral hands, hypertension, arthritis of the knees, gastroesophageal reflux disease, memory loss, and body fatigue/pain are not in appellate status, and no further consideration                  is required.

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  However, VBMS does not contain any records in this case, and the records in Virtual VA are either duplicative of those in the paper claims file or are not relevant to the issues on appeal.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional medical opinions are needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to sleep apnea, a September 2012 VA examiner opined that it was less likely than not that the disorder was incurred in or caused by the Veteran's military service.  In so finding, the examiner noted that the Veteran was first diagnosed with obstructive sleep apnea in 2006, which was approximately four years after the Veteran's separation from his second period of active duty service.  However, the examiner did not address the Veteran's report that his symptoms during his second period of active duty service.  

With respect to gout, a September 2012 VA examiner stated that the disorder was at least as likely as not incurred in or caused by the Veteran's military service.  In so finding, the examiner stated that the Veteran the Veteran did have treatment for acute gout of the left MTP on 1968.  She also noted that he currently takes allopurinol for treatment of gout and had recent surgery of the left knee with evidence of gout crystals.  She believed that this would be related to the gout he was treated for while in the military.  However, there does not appear to be any treatment records documenting any gout in 1968 or evidence showing that he was on active duty during that year.  

In November 2012, another VA examiner provided a clarifying opinion regarding the etiology of the Veteran's gout, but that opinion is not fully adequate either, particularly as she only addressed whether the disorder may be related to a period of active duty and did not consider whether it was related to any other period of service.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide any further available documentation or otherwise identify pertinent treatment sources (along with provide the appropriate medical release) regarding his initial prescription of a CPAP machine for treatment of sleep apnea.  

2.  The AOJ should prepare a summary of the Veteran's dates of service for the VA examiners, including his service in the United States Army and Air Force Reserve and the Army National Guard.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should take a medical history from the Veteran regarding the onset of the disorder.

The Veteran has provided lay testimony as to relevant symptomatology in service (see January 2011 hearing transcript, pp. 10-11).  It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not (i.e., there is at least an 50 percent probability) that the Veteran has sleep apnea that was incurred during or is otherwise etiologically related to any period of active duty, active duty for training, or inactive duty for training. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If it is determined that sleep apnea preexisted any period of active duty service, active duty for training, or inactive duty for training, the examiner should opine as to the likelihood that such preexisting disorder underwent an increase in severity during that period of service.  If the examiner determines that there was an increase in severity, the examiner is asked to specify either that (a) the increase in severity was consistent with the natural progression of the disease or (b) that the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In making this determination, the examiner should consider that the temporary or intermittent flare-ups of a preexisting injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, worsened.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his gout.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. He or she should take a medical history from the Veteran regarding the onset of the disorder.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not (i.e., there is at least an 50 percent probability) that the Veteran has gout that was incurred during or is otherwise etiologically related to any period of active duty, active duty for training, or inactive duty for training. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If it is determined that gout preexisted any period of active duty service, active duty for training, or inactive duty for training, the examiner should opine as to the likelihood that such preexisting disorder underwent an increase in severity during that period of service.  If the examiner determines that there was an increase in severity, the examiner is asked to specify either that (a) the increase in severity was consistent with the natural progression of the disease or (b) that the increase represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In making this determination, the examiner should consider that the temporary or intermittent flare-ups of a preexisting injury or disease is not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, worsened.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the issues should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

